DETAILED ACTION
1.	Claims 1-3 of application 16/320,946, filed on 25-January-2019, are presented for examination.  The IDSs received on 25-January-2019, 7-August-2019, 26-August-2020 and 1-October-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract Objections
2.	The Abstract of the Disclosure is objected to because of grammatical informalities.  In view of the specification, the term “deducing” [ln. 2] is understood as and should likely be changed to “reducing” or “decreasing”.  Also, the phrase “in case where” [ln. 4] should be changed to “in a case where”.  Correction is required.  See M.P.E.P. § 608.01(b).

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kataoka, USP Publication 2011/0251758, in view of Tange et al, USP Publication 2011/0015850.

3.3	Kataoka discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 1.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Tange describes these features, including:
Claim 1:  A steering assistance device [Kataoka: ¶0001; 0056], comprising: 
a curvature calculation unit, which calculates curvature of a lane on which a vehicle travels [Kataoka: 0010; 0048 (The image processing ECU calculates, based on the front image received from the front monitoring camera, a curvature R of a lane in which the vehicle is currently traveling); 0112 (The steering angle is a relatively great value not only when the vehicle is performing lane change, but also when the vehicle is performing curve traveling. Therefore, setting of the steering angle threshold value based on the curvature as described above enables the lane keeping assist ECU to estimate that the vehicle is performing lane change, only when the steering is turned exceeding a steering angle required for curve traveling.)]; 
an auxiliary unit [Kataoka: 0009 (an auxiliary torque generation section for causing a steering device of the vehicle to generate an auxiliary torque that assists a steering force of the driver)], which includes: 
a first auxiliary unit that generates torque to assist steering of the vehicle by 
hydraulic pressure [Tange: 0131 (a power steering system using hydraulic pressure); 0399] and a second auxiliary unit that generates torque to assist the steering of the vehicle by electric power [Kataoka: 0054 (an electric motor for giving the auxiliary torque to a steering shaft)]; and 
a steering control unit, which causes the first auxiliary unit to generate torque
[Kataoka: 0014-0016 (the steering assist device further includes a steering angle threshold calculation section for calculating the steering angle threshold value in accordance with the curvature of the travel lane in which the vehicle travels.)] and causes the second auxiliary unit to generate torque equal to or less than the predetermined amount [Kataoka: 0068 (an auxiliary torque required for curve traveling is generated. Accordingly, the steering assist device can cause the steering device to generate a required auxiliary torque TA without interfering with steering of the driver.)], in a case where the first auxiliary unit is capable of generating a steering assistance force such that a steering angle of the vehicle reaches a target steering angle determined according to the curvature so as to make the vehicle travel in the center of a lane [Kataoka: 0010 (The first torque control section controls the auxiliary torque in accordance with the curvature calculated by the curvature calculation section so as to cause the vehicle to perform turning in accordance with the curvature. The second torque control section controls the auxiliary torque in accordance with at least one of the offset distance and the deflection angle so as to bring the position of the vehicle close to the center line of the travel lane.); see also Claim 1 (a first torque control section for controlling the auxiliary torque so as to cause the vehicle to perform turning in accordance with a curvature of a travel lane in which the vehicle travels; a second torque control section for controlling the auxiliary torque so as to bring the position of the vehicle close to a center line of the travel lane)].

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the steering assist device described by Kataoka with the lane keeping assist device using hydraulic pressure as disclosed by Tange, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of 

Claim Objections
4.	In regard to the 35 U.S.C. § 103 rejection(s) noted above, claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2:  The steering assistance device according to claim 1, further comprising: 
a speed measurement unit, which measures a travelling speed of the vehicle; and 
a steering-retention-force calculation unit, which calculates a steering retention force that is required to retain the target steering angle determined according to the curvature at the travelling speed measured by the speed measurement unit, 
wherein the steering control unit causes the second auxiliary unit to generate torque in a direction canceling the steering retention force so as to minimize the steering retention force at the target steering angle.

Allowed Claim
5.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over Kataoka, USP Publication 2011/0251758, which discloses a steering assist device capable of appropriately reducing a steering load on a driver. A steering assist device for assisting a steering operation of a driver who drives a vehicle, comprises: an auxiliary torque generation section for causing a steering device of the vehicle to generate an auxiliary torque that assists a steering force of the driver; a first torque control section for controlling the auxiliary torque so as to cause the vehicle to perform turning in accordance with a curvature of a travel lane in which 

5.2	Claim 3 is considered allowable, since when reading the claim in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 3 for a steering assistance method, specifically including: 
Claim 3:  “a step of detecting curvature of a lane on which a vehicle travels; 
a step of measuring a travelling speed of the vehicle; 
a step of calculating a steering retention force required for retaining a target steering angle determined according to the curvature at the measured travelling speed; 
a step of causing to reduce a steering assistance force based on hydraulic pressure; and
a step of causing a motor to generate torque in a direction canceling the steering retention force so as to minimize the steering retention force at the target steering angle.”

5.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record, wherein the steering control unit causes the second auxiliary unit to generate torque in a direction canceling the steering retention force so as to minimize the steering retention force at the target steering angle.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that claim 3 of the present application is found to be patentable over the prior art.
Prior Art
6.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
Documents A-C define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.

Prior Art of Record
7.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661